Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 09/22/2021.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation of 16/731,390 (Patent US 11,188,553), which was filed on 12/31/2019, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 09/22/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,188,553. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17448429
Patent US 11,188,553
Claim 1:
A computing system, comprising: at least one memory configured to store one or more configuration item (CI) tables of a configuration management database (CMDB); 

at least one processor configured to execute stored instructions to perform actions comprising: generating and providing a graphical user interface (GUI), wherein the GUI includes user input mechanisms configured to receive user input to define an import configuration of an import operation to import external service data into the CMDB; 

receiving, via the GUI, the user input and defining the import configuration of the import operation based on the user input; receiving the external service data from an external service; and 

importing the external service data into the one or more CI tables of the CMDB in accordance with the import configuration.
Claim 1:
A cloud-based configuration item database (CMDB) system, comprising: at least one memory configured to store one or more configuration item (CI) tables of the CMDB system, an import sources table, and instructions of a CMDB importation tool; 

at least one processor configured to execute the instructions of the CMDB importation tool to perform actions comprising: presenting a graphical user interface (GUI) of the CMDB importation tool, wherein the GUI includes user input mechanisms configured to receive user input to define an import configuration of an import operation to import external service data into the CMDB; 

receiving the user input via the GUI of the CMDB importation tool and defining the import configuration of the import operation based on the user input; 

storing the import configuration of the import operation in the import sources table; receiving the external service data from an external service; and 
importing the external service data into the one or more CI tables of the CMDB in accordance with the import configuration, wherein the import configuration comprises a mapping between attributes of the external service data and attributes of the one or more CI tables that defines where the external service data is stored in the CMDB during importing.
Claim 12:
A computer-implemented method, comprising:

generating and providing, to a client device, a graphical user interface (GUI) that includes user input mechanisms that receive user input to define an import configuration of an import operation to import external service data into one or more configuration item (CI) tables of a configuration management database (CMDB);

receiving, from the client device, the user input via the GUI and defining the import configuration of the import operation based on the user input;

receiving the external service data from an external service; and

importing the external service data into one or more CI tables of the CMDB in accordance with the import configuration.
Claim 10:
A computer-implemented method, comprising: receiving user input defining an import configuration of an import operation to import external service data generated by an external service, wherein the import configuration comprises a relationship that is defined between two configuration item (CI) tables of a plurality of CI tables of a configuration item database (CMDB); 

storing the import configuration of the import operation; receiving the external service data generated by the external service; and importing the external service data into at least one of the two CI tables of the CMDB in accordance with the import configuration, wherein a portion of the external service data that does not comply with the relationship defined between the two CI tables of the CMDB is discarded when importing the external service data.
Claim 16:
A non-transitory, computer-readable medium storing instructions executable by a processor of a computing system, the instructions comprising instructions to:

generate and provide a graphical user interface (GUI) that includes user input mechanisms configured to receive user input to define an import configuration of an import operation to import external service data into one or more configuration item (CI) tables of a configuration management database (CMDB);

receive the user input via the GUI and define the import configuration of the import operation based on the user input;

receive the external service data from an external service; and

import the external service data into one or more CI tables of the CMDB in accordance with the import configuration.
Claim 15:
One or more non-transitory, computer-readable media at least collectively storing instructions of a configuration item database (CMDB) importation tool that are executable by a processor of a computer system, wherein the instructions comprise instructions to: present a GUI of the CMDB importation tool, wherein the GUI includes user input mechanisms that receive user input to define an import configuration of an import operation to import external service data; 

receive the user input via the GUI of the CMDB importation tool and define the import configuration of the import operation based on the user input; 

store the import configuration of the import operation in an import sources table; and 

in response to receiving the external service data, import the external service data into the CMDB in accordance with the import configuration, wherein the import configuration comprises a mapping between attributes of the external service data and attributes of the one or more CI tables that defines where the external service data is stored in the CMDB during importing.



Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al (US 20130232149) in view of Polinati et al (US 20130232149). Claim 1:
Smith suggests a computing system, comprising: at least one memory configured to store one or more configuration item (CI) tables of a configuration management database (CMDB) [Smith: Par 130, 163 and 166 (an import tool that allows users to specify import configuration)]; at least one processor configured to execute stored instructions to perform actions comprising: generating and providing a graphical user interface (GUI), wherein the GUI includes user input mechanisms configured to receive user input to define an import configuration of an import operation to import external service data into the CMDB [Smith: Par 130, 163, 166 and 167 (an import tool that allows users to specify import configuration )].
However, Smith does not disclose the system being a CMDB system (cloud-based configuration item database) and storing import configuration in a table and storing import data (from external service data or third-party data) into CI tables (configuration item tables) of the CMDB.

Polinati suggests receiving, via the GUI, the user input and defining the import configuration of the import operation based on the user input; receiving the external service data from an external service; and importing the external service data into the one or more CI tables of the CMDB in accordance with the import configuration [Polinati: Abstract and paragraph 32 (automatically discovering configuration items in a CMDB system that comprises importing data (CI records) from an external service data into CMDB service model using import information in a standard file format such as XML or CSV (this import information in interpreted as import configuration of the import operation in the import sources table), which is then being transformed into appropriate tables and records in CMDB service model (this step is interpreted as importing external data service into CI tables of the CMDB)].
Both references (Smith and Polinati) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data management. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Smith and Polinati before him/her, to modify the system of Smith with the teaching of Polinati in order to import external data into CMDB system [Polinati: Par 32].
Claim 2:
	The combined teachings of Smith and Polinati suggest wherein the GUI comprises: an element that presents a number of attributes of the one or more CI tables that are mapped to attributes of the external service data [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 3:
	The combined teachings of Smith and Polinati suggest wherein the GUI comprises: an element that presents a number of the one or more CI tables that are mapped to the external service data [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 4:
	The combined teachings of Smith and Polinati suggest wherein the GUI comprises:
an element that presents a number of relationships between the one or more CI tables that are enforced when importing the external service [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 5:
	The combined teachings of Smith and Polinati suggest wherein the GUI comprises:
an element that presents a number of attributes of the external service data that are mapped to multiple attributes of the one or more CI tables [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 6:
	The combined teachings of Smith and Polinati suggest wherein the GUI comprises a table configured to present an example of the external service data, wherein each column of the table represents an attribute of the external service data [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 7:
	The combined teachings of Smith and Polinati suggest wherein each attribute is associated with an attribute configuration status element having text indicating a configuration status of the associated attribute [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 8:
	The combined teachings of Smith and Polinati suggest wherein the import configuration comprises a relationship between two CI tables of the CMDB that is enforced during importing [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)]. 
Claim 9:
	The combined teachings of Smith and Polinati suggest wherein the relationship comprises a Depends on: Used by class relationship or a Used:: Used by class relationship between the two CI tables [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)]. 

Claim 12:
Claim 12 is essentially the same as claim 1 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 13:
	The combined teachings of Smith and Polinati suggest wherein generating and providing the GUI comprises: generating and providing, to the client device, one or more elements of the GUI that present a number of attributes of the one or more CI tables that are mapped to attributes of the external service data, or a number of the one or more CI tables that are mapped to the external service data, or a number of relationships between the one or more CI tables that are enforced when importing the external service data, or a number of the attributes of the external service data that are mapped to multiple of the attributes of the one or more CI tables, or any combination thereof. [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 14:
	The combined teachings of Smith and Polinati suggest wherein generating and providing the GUI comprises: generating and providing, to the client device, a table of the GUI that presents an example of the external service data, wherein each column of the table represents an attribute of the external service data, and wherein each attribute is associated with an attribute configuration status element having text indicating a configuration status of the associated attribute [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 15:
	The combined teachings of Smith and Polinati suggest wherein the import configuration comprises a relationship between two CI tables of the CMDB, and wherein importing comprises: discarding a portion of the external service data that does not comply with the relationship defined between the two CI tables [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 16:
Claim 16 is essentially the same as claim 1 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claim 17:
	The combined teachings of Smith and Polinati suggest wherein the import configuration comprises a mapping between attributes of the external service data and attributes of the one or more CI tables that defines where the external service data is stored in the CMDB during import [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 18:
	The combined teachings of Smith and Polinati suggest wherein the instructions to generate and provide the GUI comprise instructions to: generate and provide an attribute configuration status element of the GUI that is associated with an attribute of the external service data, wherein the attribute configuration status element is selectable and includes text indicating a configuration status of the associated attribute [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 19:
	The combined teachings of Smith and Polinati suggest wherein the instructions comprise instructions to: in response to receiving a selection of the attribute configuration status element, generate and provide an attribute import configuration pane of the GUI that includes additional user input mechanisms configured to receive additional user input to define the import configuration for the associated attribute [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].
Claim 20:
	The combined teachings of Smith and Polinati suggest wherein the additional user input mechanisms include: a first user input mechanism configured to receive the additional user input selecting a particular CI table of the CMDB; and a second user input mechanism configured to receive the additional user input selecting an attribute of the particular CI table in which the associated attribute of the external service data is stored during import [Smith: Par 15 (import / export in a database system) and par 130, 163, 166 and 167 (An import tool that allows users to specify import configuration. User’s import configuration or specifications means generating a mapping that maps source data to target data)].

Allowable Subject Matter
8.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
11/18/2022

/HUNG D LE/Primary Examiner, Art Unit 2161